Citation Nr: 1111783	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-26 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for endometriosis, to include as due to mercury exposure. 

2.  Entitlement to service connection for a sinusitis and allergic rhinitis, to include as due to mercury exposure.

3.  Entitlement to service connection for migraine headaches, to include as due to mercury exposure or as secondary to sinusitis.

4.  Entitlement to service connection for a skin disability, to include tinea versicolor and as due to mercury exposure.

5.  Entitlement to service connection for a low back disability, to include as due to mercury exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claims file is currently held by the RO in Muskogee, Oklahoma.  

In November 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for sinusitis, migraines, a skin disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The evidence of record does not demonstrate that endometriosis was present in service or is the result of a disease or injury in service including mercury exposure.


CONCLUSION OF LAW

Endometriosis was not incurred or aggravated during service, to include as due to mercury exposure.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the December 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran testified in November 2010 that she received post-service medical care soon after her discharge from active duty in 1988 at a community care clinic.  She also testified that records of this medical treatment were not available for association with the claims file.  Therefore, the Board concludes that such private treatment records are not available for procurement and any efforts to obtain them would prove futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran). 

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  When deciding whether an examination or opinion is necessary, the Secretary shall consider the evidence of record, "taking into consideration all information and lay or medical evidence (including statements of the claimant)."  38 U.S.C.A. § 5103A(d)(2).  A medical examination or opinion is considered necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2).  These three subsections of 38 U.S.C. § 5103A(d)(2) contain three different evidentiary standards.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  The Federal Circuit determined that 38 U.S.C. § 5103A(d)(1)(B), which indicates that the disability or symptoms may be associated with the claimant's active service does not require competent evidence, which may be required pursuant to subsection (A).  Id.

In this case, the record is negative for any evidence of an association between the Veteran's endometriosis and active duty service.  There are no findings of the disability during service, and the first diagnosis of endometriosis was made more than 10 years after the Veteran's separation from active duty.  In addition, while the Veteran has testified that her endometriosis was due to an incident of mercury poisoning during service, as a layperson, she is not competent to provide an opinion concerning medical causation.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The record is therefore negative for evidence that endometriosis may be associated with active service and a VA examination and medical opinion are not required by the duty to assist.  Waters, 601 F.3d at 1278 (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Legal Criteria and Analysis

The Veteran contends that endometriosis was incurred during active duty service as a result of exposure to mercury.  During the November 2010 hearing, she testified that she was exposed to mercury during service through her duties as a dental technician and on a specific occasion in 1986 when she ingested some mercury due to a broken thermometer.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records are negative for complaints or treatment of endometriosis.  The Veteran was treated for vaginitis in 1987 and 1988, but no findings of endometriosis were made during active duty service.  The Veteran did not undergo a pelvic examination as part of her January 1988 separation examination, but no complaints of a female disorder or change in her menstrual pattern were reported at that time or during an October 1990 reserves examination two years later. 

The post-service record indicates that the Veteran had an endometrioma removed by her private physician in January 1999 and was diagnosed with probable endometriosis in May 2001.  The record therefore contains a competent diagnosis of endometriosis.  Service records also document an incident of possible mercury contamination in April 1986 during active duty.  The Board finds that two of the three elements necessary for service connection-current disability and an in-service injury-are therefore demonstrated.

The Veteran has also reported a continuity of symptomatology since service.  The history she has provided is to the effect that she began to experience symptoms of endometriosis during service and sought medical treatment with a community care clinic soon after her separation from active duty.  The Veteran's lay history regarding a continuity of symptoms is considered competent evidence when describing the observable features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For the disability at issue, the Board finds that the Veteran's reported history is not credible. She testified in November 2010 that she was treated for endometriosis during service with continuous symptoms since that time, but service records only document findings of vaginitis.  The Veteran also specifically denied having a history of a female disorder on the October 1990 report of medical history that accompanied a reserve physical examination.  Similarly, while the Veteran recently testified that her endometriosis was associated with in-service mercury exposure, she never reported such a history while undergoing treatment for endometriosis.  The record also does not document a finding of endometriosis until more than 10 years after the Veteran's discharge from the military.  In this regard, the Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that the Veteran's statements provided in connection with contemporaneous medical treatment, such as during service, are more credible than statements made for compensation purposes years later.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The record also contains no competent medical evidence of a nexus between the claimed disability and the Veteran's active duty service.  None of her physicians have provided a medical opinion in support of the claim, and an internet article submitted by the Veteran in September 2008 does not identify endometriosis as a possible result of mercury poisoning.  The Board has also considered the testimony of the Veteran connecting her endometriosis to service, but as a lay person, she is not competent (without specialized education or training) to opine as to medical etiology or render a medical opinion with respect to the medical condition at issue, endometriosis.  Barr, 21 Vet. App. at 307-08; Grover, 12 Vet. App. at 112.  As noted above, the Veteran is competent to testify as to observable symptoms, such as the onset of pelvic pain, but finds that her opinion as to the cause of the symptoms simply cannot be accepted as competent evidence regarding the element concerning a relationship to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336.  Similary, the Veteran is not competent to report endometriosis in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis).

In sum, there is no competent evidence that the Veteran's currently diagnosed endometriosis is related to her active duty service, including her exposure to mercury.  The Board has considered the testimony of the Veteran, but finds that her reported history is not credible on this point.  The Board therefore concludes that the evidence is against a nexus between the Veteran's endometriosis and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for endometriosis, to include as due to mercury exposure, is denied. 


REMAND

The Veteran contends that service connection is warranted for migraines AND disabilities of the sinuses, skin, low back as they were incurred during active duty service due to mercury exposure.  Service treatment records verify an incident of possible mercury contamination in April 1986, and the Veteran was subsequently treated for headaches and a rash diagnosed as tinea versicolor.  An internet article submitted by the Veteran in September 2008 also identified rashes and neuropsychiatric symptoms as possible effects of mercury poisoning.  While the article did not address the Veteran's diagnosed low back and sinus disabilities, service records document treatment for low back pain following a back injury in November 1986 and contain diagnoses for both sinusitis and allergic rhinitis. 

The Veteran has also competently and credibility reported a continuity of symptoms with respect to all of the above claimed disabilities.  The type of evidence that indicates that a current disability "may be associated" with military service includes, but is not limited to, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds that her reports of continuous symptoms combined with the in-service findings and the September 2008 internet article indicate that her disabilities may be associated with service.  Accordingly, VA examinations and medical opinions are required by the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination(s) with an appropriate examiner to determine the nature and etiology of the claimed disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination and such should be noted in the examination report.  All tests and studies deemed necessary by the examiner should be performed.  

The examiner's attention is specifically called to April 1986 service treatment records noting an incident of possible mercury contamination and a September 2008 article submitted by the Veteran, as all of the remanded disorders are claimed as due to mercury exposure.

Based on a review of the entire claims file, including the service treatment records as well as the Veteran's lay history, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that:

1) a diagnosed skin disability is etiologically related to any incident of the Veteran's active service, including the Veteran's exposure to mercury and the in-service diagnosis of tinea versicolor;

2) a diagnosed migraine disability is etiologically related to any incident of the Veteran's active service, including the Veteran's exposure to mercury.  The examiner should also determine whether any current migraines are at least as likely as not caused or aggravated by the Veteran's sinusitis;   

3) a diagnosed low back disability is etiologically related to any incident of the Veteran's active service, including an in-service back injury in November 1986;

4) any present currently sinusitis and/or allergic rhinitis are etiologically related to any incident of the Veteran's active duty service, including the in-service findings of sinusitis and allergic rhinitis in April 1986 and June 1987.  

A thorough rationale should be provided for all expressed opinions.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

2.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


